BLODGETT, P. J.
Heard without the intervention of a jury.
Action to recover a balance due on book account.
Defendant maintained a running account with plaintiff and was accustomed to pay something on account every week.
Plaintiff claim’s to have sold defendant on January 3, 1929, a radio and loud speaker tor $128.50 and submits a memorandum (Plff’s Ex. 3) of said sale.
Defendant admits the purchase but claims same was sold and delivered in December, 1928, and further claims same has never been satisfactory as to service and also claims the account submitted hy plaintiff to be incorrect.
Defendant retained and still retains the radio and plaintiff from time to time sent its employees to make certain adjustments upon the radio. The radio was an Atwater Kent, Model 38.
For plaintiff: Harry J. Weisman & Morris Berick.
For defendant: Charles T. Risk.
Plaintiff claims tlie radio worked' properly.
The account was properly kept and the Court feels that plaintiff has sustained the burden of proof.
Decision for plaintiff for $163.50 and cost.